PER CURIAM.
Judgment awarding custody of and support for a minor child of a marriage was signed April 19, 1977. A new trial was denied on April 25, 1977. Both parties — divorced parents of the minor — appealed. Neither appeal was sought before June 24, 1977, and neither appeal bond was filed before July 7, 1977.
We noticed that the appeals were not timely sought or perfected and notified counsel for each litigant to show cause why the appeals should not be dismissed. La.C. C.P. Art. 3943. Neither counsel responded.
Accordingly, the appeals are hereby dismissed at the cost of appellants.